DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the limitation a liquid discharge head that includes a plurality of communication channels defined by the first recesses, one end of the communication channels connect to a common channel and the other end connects to a descender of the individual channels.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 8-9 is the inclusion of the limitation a liquid discharge head that includes wherein a channel member includes a first, second, third, and fourth plate, the third plate includes a third and fourth surface, which is opposite the third surface, the fourth surface secured to a first surface of the second plate and covers recesses to define communication channels, the fourth plate includes a fifth surface and sixth surface, the sixth surface is secured to the third surface of the third plate and includes a hole opened in the sixth surface to form a common channel, wherein the third plate includes second recesses and a plurality of communication holes located in the third surface, which overlaps with a hole in a direction orthogonal to the third surface to form the common channel, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LISA SOLOMON/Primary Examiner, Art Unit 2853